Citation Nr: 0826577	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-40 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for medial meniscus 
tear/surgical repair, right knee, with degenerative 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD


M. Carsten, Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, continued the 10 percent evaluation 
assigned for medial meniscus tear/surgical repair, right 
knee, with degenerative arthritis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has an obligation to associate all relevant records with 
the claims file of a veteran, and a heightened duty when it 
comes to obtaining records in the possession of another 
Federal Agency.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c) (2007).

In November 2006, the veteran's representative submitted a 
statement indicating the veteran had been approved for Social 
Security disability benefits, and asking that the records in 
the possession of that agency be obtained to support his 
claim of entitlement to a total rating based on individual 
unemployability (TDIU).  As his claim for TDIU was granted 
shortly thereafter, the records were never obtained.  

However, the Board notes that those records are also relevant 
to a claim for a higher schedular evaluation.  Where there is 
actual notice to VA that the veteran is receiving disability 
benefits from the Social Security Administration (SSA), VA 
has the duty to acquire a copy of the decision granting SSA 
disability benefits and the supporting medical documentation 
relied upon.  See Murincsac v. Derwinski, 2 Vet. App. 363 
(1992).

In May 2006, the veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, wherein he reported 
continuing treatment (to present) at various facilities, both 
VA and private.  On review, it does not appear that 
potentially relevant records were requested from the VA 
medical center (VAMC) in Ann Arbor or the Otsego Memorial 
Hospital.  These records should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran VCAA notice on his 
claim for an increased rating for medial 
meniscus tear/surgical repair, right knee, 
with degenerative arthritis, which 
complies with the recent case precedent of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  Request the following records 
concerning the veteran from the SSA: all 
medical records upon which the award of 
disability benefits was based.  All 
records obtained or any response received 
should be associated with the claims 
folder.  

3.  Request records from VAMC Ann Arbor 
for the period from August 2004 to the 
present.  All records obtained or any 
response received should be associated 
with the claims folder.  

4.  Request that the veteran complete a 
current authorization for records from 
Otsego Memorial Hospital.  Upon receipt of 
the appropriate authorization, request 
records from this facility.  If a response 
is not received, a follow-up request 
should be made.  All records obtained or 
any response received should be associated 
with the claims folder.

5.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of entitlement to an increased evaluation 
for medial meniscus tear/surgical repair, 
right knee, with degenerative arthritis.  
All applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




